SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 17, 2009 General Automotive Company (Exact name of registrant as specified in its charter) Nevada 333-137755 20-3893833 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5422 Carrier Drive, Suite 309 , Orlando, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:407 363-5633 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective July 17, 2009, Harry Christenson resigned as Chief Financial Officer of the Company.There was no known disagreement with Mr. Christenson on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Automotive Company /s/ Joseph DeFrancisci Joseph DeFrancisci
